Opinion issued October 31, 2013.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00544-CV
                           ———————————
                     GREGGNEISHA WHITE, Appellant
                                        V.
              MAIN STREET ACQUISITION CORPORATION
                ASSIGNEE OF WELLS FARGO, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1019022


                         MEMORANDUM OPINION

      Appellant, Greggneisha White, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);

Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1).

Further, White has not paid or made arrangements to pay the fee for preparing the

clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that this appeal

was subject to dismissal, appellant did not adequately respond. See TEX. R. APP. P.

5; 42.3(b), (c).

       We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.




                                        2